 

Exhibit 10.1

 

Pressure BioSciences, Inc. and CannawoRx

Binding Acquisition Letter of Intent

 

The terms and conditions set forth herein are subject to change. The issuance
and sale of securities and the closing of the proposed transactions is subject
to completion of due diligence, preparation of definitive documentation, and the
satisfaction of all pre-closing terms and conditions. Only those provisions
specifically designated herein as binding on the parties shall be binding.

 

Parties: Pressure BioSciences, Inc., a Massachusetts corporation whose shares
are listed for trading under the “PBIO” symbol (“PBIO”) and CannawoRx Holdings,
Inc., a Delaware corporation (“CWX”).     Transaction Overview: The transaction
is expected to take the form of a merger or acquisition pursuant to which CWX
will become a wholly owned subsidiary of PBIO (the “Transaction”). The Parties
agree to consult and work together to determine the appropriate structure of the
Transaction with a view to optimizing positive federal and other tax
implications in the relevant jurisdictions. Currently the Transaction may be
effected as a merger in which CWX will be issued convertible securities
convertible into approx. 50% of the fully diluted capitalization (excluding
warrants and options) of PBIO to become a wholly owned subsidiary of PBIO.    
PBIO: As of Closing, defined below, PBIO will (i) have shares quoted for trading
in the over the counter markets; (ii) endeavor to be DWAC and DTC eligible, if
not already; (iii) be current in all filings with the Securities and Exchange
Commission (the “SEC”); (iv) be able to deliver books and records to enable a
timely filing of the next quarterly and yearly report with the SEC; and (v) not
have changed any compensation packages to their officers and directors within 12
months from Closing, other than in the ordinary course of business, including
but not limited to, employment agreements and stock option plans. Prior to the
consummation of the Transaction, each party shall have conducted its due
diligence on the other and shall have been satisfied as to the results of such
due diligence in its sole discretion.     CWX Prior to completion of the
Transaction, CWX shall have supplied PBIO with unaudited financial statements
for CWX’s two prior fiscal years (the “Financial Statements”), and a valuation
rationale for CWX reasonably satisfactory for the PBI Board of Directors. CWX
shall supply PBIO with audited financials without material discrepancies as
compared to the unaudited financial statements within the time required by the
SEC.

 

   

 

 

Availa Bio Board: For purposes of this Letter of Intent, upon closing of the
Transaction (the “Closing”) PBIO shall be referred to, upon confirmation that
such name or a similar name is not currently being used, as “Availa Bio”. As of
the Closing, CWX shareholders shall have the right to appoint 2 Directors to the
Board, at least 1 of which must be independent as defined by Nasdaq Corporate
Governance Rules, Skin Science Labs shareholders shall have the right to appoint
2 Directors to the Board, at least 1 of which must be independent as defined by
Nasdaq Corporate Governance Rules, PBIO will be allowed to retain 2 directors,
at least one of which must be independent as defined by Nasdaq Corporate
Governance Rules, and Clayton Struve shall have the right to approve 1 director,
for a total of 7 Directors, including at least 3 independent directors, (the
“Board”).       The definitive agreement will provide that CWX shall take full
control of management of Availa Bio and shall designate management positions, at
their discretion and with consent of the Availa Bio Board, including the
appointment of Jim Morrison as CEO. Jim Morrison shall receive an employment
contract which shall include stock equal to 5% of Availa Bio, and stock
incentives for him to earn up to a total of 10% of Availa Bio as defined in his
Employment Agreement. Ric Schumacher shall remain with Availa Bio with a
position to be negotiated prior to the Closing as evidenced by an amended
employment contract.     Indemnity To be determined     Binding Agreement This
agreement shall be binding on all parties, subject to the negotiation of
definitive documentation and may be terminated by either party if definitive
agreements have not been executed by June 30, 2020. This agreement shall
supersede and replace the letter of intent between the parties dated as of March
20, 2020.     CWX Ownership Upon the Closing, the pre-Closing owners of CWX
shall receive Convertible Preferred Stock (“Preferred Stock”). The Preferred
Stock shall be convertible into $30 million of stock equivalents at $2.50.    
PBIO Ownership For the Closing, with the exception of outstanding warrants and
options, PBIO’s total issued and outstanding securities, on a fully diluted
basis, shall be valued at $30 million at $2.50.     Financing GSS shall raise a
minimum of $8 million up to a maximum of $15 million (the maximum financing
shall include any over-subscription amount of 20%) at a minimum of $2.50 (the
“Financing”).

 

 Page 2 of 5 

 

 

Closing Conditions Closing Conditions shall be defined as (i) closing the
Financing, from which a total of $5 million from the financing proceeds shall
eliminate convertible loans of PBIO, and up to an additional $3 million over the
minimum raised and to be raised within 120 days, subject to the resolution of
certain debts and liabilities of PBIO may be used for the payment of said debts
and liabilities of PBIO; (ii) funding Availa Bio’s operations for the next 6
months after closing (approx. $3 million) (iii) a bridge loan of $500,000 for
CWX, to be applied to the amount of working capital to be raised from the
minimum financing, shall be completed within 30 days from the execution of this
Binding Letter of Intent and (iv) agreement to change incorporation of Availa
Bio from Massachusetts to Nevada.     Skin Science Labs Availa Bio shall enter
into an exclusive management agreement (“Management Agreement”) in which Availa
Bio shall receive a management fee of 5% on all gross sales of Skin Science Labs
from all distribution channels, including but not limited to, QVC, Amazon,
digital platforms etc. Availa Bio shall enter into an irrevocable exclusive
right for 12 months to purchase from Skin Science Labs stockholders 100% of Skin
Science Labs for $30 million (70% in stock, 30% in cash) and the stock shall be
Preferred Stock convertible into $21 million of stock equivalents at $2.50
(“Exclusive Buy-Out”). It is also agreed that all revenue over $700,000 per
month from Skin Science Labs (less the Management Fee) shall be applied to the
cash portion of the Exclusive Buy-Out at a rate of 75% from sales until such
time the Exclusive Buy Out is exercised. Example, if Skin Science Labs generates
a total of $1.4 million in sales for a month, $525,000 shall be applied to cash
portion owed on the Exclusive Buy-Out.     Capitalization of Availa Bio: PBIO
and CWX, prior to Closing, shall provide to each other a fully detailed
capitalization table.     Best Efforts and Cooperation: The Parties agree to
mutually cooperate and negotiate in good faith the terms and conditions of the
Definitive Agreements that will incorporate the terms and conditions of this
Term Sheet together with such additional representations, warranties, covenants,
terms and conditions respecting the Transaction and all related matters as are
generally usual and customary. Each of the Parties shall use and exercise
reasonable commercial efforts, taking all reasonable, ordinary and necessary
measures to ensure a timely Closing.

 

 Page 3 of 5 

 

 

Exclusive Dealing: Until the earlier of June 30, 2020 or the signing of a
definitive agreement memorializing the terms and conditions of this Term Sheet,
neither PBIO nor CWX shall enter into any agreement, discussion, or negotiation
with, or provide information to, any other consulting firm, investment banking
firm, or any other person, or solicit, encourage, entertain, or consider any
inquiries or proposals, with respect to financing, the issuance of securities, a
reverse merger transaction, or any other transaction intended to sell a
controlling interest in PBIO or in CWX to a new single or organized group of
owners. The Parties hereby agree that this provision shall be binding on them.
PBIO and CWX each also agrees not to enter into any material business
transactions, hire any additional employees, put out any press releases or enter
into any other material business events without the consent of Jim Morrison.    
Conduct of Business: Prior to the closing of the transactions contemplated
herein, the parties will conduct their operations so as to not issue, or enter
into any agreements for the future issuance of any capital stock or grant any
options with respect to their capital stock, nor will they make any
distributions, incur any debt, dividends or other payments to any affiliate or
shareholders of the party, except in accordance to an agreed upon budget (the
“Budget”). Within 3 days from the signing of this Letter of Intent, PBIO and CWX
will agree on a bi-weekly Budget and either party will be allowed to fund this
Budget on terms with the consent of Jim Morrison.     Closing The Closing of the
Transaction shall be conditioned on the satisfaction of customary closing
conditions including, but not limited to, the following: (1) execution and
delivery of all required definitive instruments and agreements including, but
not limited to, the merger agreement; (2) obtaining all necessary board,
shareholder and third party consents; (3) there being no material adverse event
since the date of the Financial Statements; and (4) satisfactory completion by
PBIO and CWX of all business, technical and legal due diligence. Whether the
Transaction is or is not consummated, each of PBIO and CWX will pay its own fees
and expenses (including those of their representatives) and any fee for advice
or opinions incurred in connection with their respective due diligence
investigations and the negotiation, preparation, execution and delivery of this
Term Sheet and the Definitive Agreement.     Garden State Securities, Inc.
Garden State Securities, Inc. “GSS” shall act as the exclusive placement agent
on all financings for this Transaction and shall also receive a fee equal to 5%
of the total value of the Transaction, payable in stock.     Governing Law: This
letter of intent and all matters relating to or arising out of the proposed
transactions and the other transactions contemplated hereby and the rights of
the parties (sounding in contract, tort, or otherwise) will be governed by and
construed and interpreted under the laws of the State of New York, without
regard to conflicts of laws principles that would require the application of any
other law.

 



 Page 4 of 5 

 

 

Confidentiality: All information and documentation furnished by any party hereto
shall be treated as the sole property of the party furnishing the information or
documentation until consummation of the Reverse Merger. If the Transaction shall
not occur, each party shall return to the party which furnished such information
or documents all materials containing, reflecting, or referring to such
information or documentation and all copies thereof. The Parties hereby agree
that this provision shall be binding on them.     Press Release: No press
release or public announcement of this Term Sheet shall be made without the
consent of all parties. Any press release or public announcement (other than
filings with the SEC) regarding the Transaction shall subject to the reasonable
agreement of the parties.

 

EXECUTION

 

Each of the undersigned Parties hereby represents and warrants that it (i) has
the requisite power and authority to enter into and carry out the terms and
conditions of this Term Sheet; and, (ii) it is duly authorized and empowered to
execute and deliver this Term Sheet. This Term Sheet shall be governed by and
construed in accord with the laws of the State of New York.

 

It is expressly understood and acknowledged by executing this Letter of Intent
that there will be required the filing of a Current Report on Form 8-K with the
SEC and that a Press Release regarding this transaction may also be issued by
each of the Parties. The Parties each agree to provide a draft of each such
document to the other Party for reasonable review prior to dissemination.

 

This Term Sheet may be executed in any number of counterparts, all of which when
taken together shall be considered one and the same agreement, it being
understood that all Parties need not sign the same counterpart. Any
photographic, photocopy, or similar reproduction copy of this Agreement, with
all signatures reproduced on one or more sets of signature pages, shall be
considered for all purposes as if it were an executed counterpart of this Term
Sheet.

 

BY:     BY:             NAME:     NAME:             TITLE:     TITLE:          
  DATED:     DATED:  

 

 Page 5 of 5 

 

 